838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lemuel REESE, Plaintiff-Appellant,v.Hazel WRIGHT;  Ellis B. Wright, Jr.;  J.G.  Zimmerman;  J.A.Smith, Jr.;  Brunswick Correctional Center,Defendant-Appellee.
No. 87-6040.
United States Court of Appeals, Fourth Circuit.
Aug. 6, 1987.

Lemuel Reese, pro se.
William W. Muse, Assistant Attorney General, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.1   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.  Reese v. Wright, C/A No. 85-1278-AM (E.D.Va., Feb. 11, 1987).


2
AFFIRMED.



1
 We note that the appellant's claim that the defendants conspired to cover up their negligence, even if taken as true, would not state a constitutional violation